DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/19/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 14, 16, and 20. 
(a) The Applicant, via the claim amendments filed 01/19/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris U.S. P.G. Publication 2007/0027607 (hereinafter, Norris), in view of, Silvagi et al. U.S. P.G. Publication 2003/0221487 (hereinafter, Silvagi), in further view of Lacaille U.S. P.G. Publication 2015/0040650 (hereinafter, Lacaille)
Regarding Claim 1, Norris teaches a … device to provide tuning assistance (providing tuning advice for the engine (e.g., changing the air-fuel ratio), Norris, Paragraphs 0044-0049 and Figure 3) for a motorcycle (motorcycle and an internal combustion engine, Norris, Paragraphs 0008 and 0037), comprising: 
-a plurality of sensing devices (plurality of sensors to measure items (e.g., acoustic or vibration, Norris, Paragraphs 0038 and 0024 and Figures 1-3); …
-control circuitry coupled to the plurality of sensing devices, wherein the control circuitry (control system, Norris, Paragraphs 0048-0049) is configured to: 
-control one of the plurality of sensing devices to capture a first signal over a period of time based on a trigger input (measuring (i.e., sampling) to capture a first signal (e.g., acoustic signal) over a period of time based on a set action (e.g., computing device invokes a trigger input to start such as running a program), Norris, Paragraphs 0044-0049 and 0038 and Figure 3), wherein the first signal corresponds to at least one component of the motorcycle in a first operational state from a plurality of operational states of the motorcycle (first signal (e.g., a certain acoustic frequency) indicates either a desired state for the engine to operate at or needed tuning, Norris, Paragraphs 0044-0049 and Figure 3); 
-extract one or more parameters from the captured first signal (extracting one or more parameters (i.e., digitized is extracting the signal for to review certain characteristics and to determine if a certain sound is a correct frequency), Norris, Paragraphs 0044-0049 and Figure 6A); 
-detect a deviation between the extracted one or more parameters and baseline information corresponding to the first operational state of the motorcycle, wherein the (comparing measured acoustic signal from the engine and comparing said signal to other known signals to determine if the engine is operating within a set parameter or if tuning of the engine is required, Norris, Paragraphs 0044-0049 and Figure 3), and 
-wherein the baseline information indicates a range of baseline values (based line information indicates acceptable frequencies within an array (i.e., range), Norris, Paragraph 0044-0049 and Figure 3); and 
-output the tuning information based on a determination that the detected deviation is out of the range of baseline values (outputting tuning information (e.g., fuel to air ratio adjustment) based on the deviation between measured signal and acceptable range, Norris, Paragraphs 0044-0049 and Figure 3).
	Norris does not teach the device being a mobile communication device.
	Silvagi teaches a vehicle testing environment for an internal combustion engine, for testing vehicles (Silvagi, Paragraph 0029 and Figure 6). Moreover, Silvagi teaches that the information achieved during testing may be communicated wirelessly (i.e., mobile communication device) (Silvagi, Paragraph 0029 and Figure 6).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris, such that the device is a mobile communication device as taught by Silvagi.
	It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1 and 2).
a plurality of sensing devices located within the mobile communication device, the plurality of sensing devices comprising a microphone and an accelerometer.
	Lacaille teaches a mobile device, wherein the mobile device contains a plurality of sensors (Lacaille, Paragraph 0034). The plurality of sensors include a microphone and an accelerometer (i.e., sensor to detect change in the position, speed, and acceleration) (Lacaille, Paragraphs 0034 and 0062).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include a plurality of sensing devices located within the mobile communication device, the plurality of sensing devices comprising a microphone and an accelerometer as taught by Lacaille.
	It would have been obvious to modify because having a mobile device capable of detecting engine noise and vibration ensure the correct operating of an engine (i.e., engine operating within parameters) (Lacaile, Paragraphs 0002-0006).
Regarding Claim 2, Norris, as modified, teaches the mobile communication device, according to claim 1, where the plurality of sensing device comprise an audio capturing device and a vibration capturing device (plurality of sensors to measure items (e.g., acoustic and vibration, Norris, Paragraphs 0038 and 0024 and Figures 1-3) 45and wherein the control circuitry is further configured to control the audio capturing device to capture a first audio signal from the first signal and control the vibration capturing device to capture a first vibration signal from the first signal (measuring (i.e., sampling) to capture a first signal (e.g., acoustic signal and vibration signal) over a period of time, Norris, Paragraphs 0041-0049 and 0038 and Figure 3 and Claim 4).
Regarding Claim 3, Norris, as modified, teaches the mobile communication device accordingly to claim 2, wherein the first audio signal and the first vibration signal indicates a sound and a vibration generated by the motorcycle in the first operational state respectively (first signal (e.g., a certain acoustic frequency and vibration signal) indicates either a desired state for the engine to operate at or needed tuning (e.g., this can be set as a first operational state), Norris, Paragraphs 0041-0049 and Figure 3 and Claim 4).
Regarding Claim 4, Norris, as modified, teaches the mobile communication device accordingly to claim 2, wherein the one or more parameters comprise at least one of: one or more audio parameters or one or more vibration parameters, wherein the one or more audio parameters comprise a first amplitude level in decibels (dB) of the first audio signal, a first frequency of the first audio signal (a first signal, wherein the first signal is within a certain parameter of a set frequency (i.e., dB), Norris, Paragraphs 0044-0049 and 0060 and Figure 3), or a direction-of-arrival (DOA) of the first audio signal, and wherein the one or more vibration parameters comprise a second amplitude level of the first vibration signal, a second frequency of the first vibration signal (vibration measurement may be a second amplitude of a given first vibration signal, wherein the measured vibration is a second frequency, Norris, Paragraphs 0044-0049 and 0060 and Figure 3).
Regarding Claim 5, Norris, as modified, teaches the mobile communication device accordingly to claim 1, wherein the at least one component comprises an engine (control system monitoring the engine, Norris, Paragraphs 0048-0049), and wherein the control circuitry is further configured to monitor at least one of a rotation per minute (RPM) of the engine of the motorcycle (monitoring the rotation per minute of the engine, Norris, Paragraphs 0005 and 0048) or a throttle position of the motorcycle based on the first signal captured over the period of time. (Also note, Silvagi teaches measuring the RPM in paragraph [0025]).
Regarding Claim 6, Norris, as modified, teaches the mobile communication device accordingly to claim 1.
	Norris does not teach the device to include the trigger input is one of a user input received via a user interface (UI) of the mobile communication device or a proximity between the mobile communication device and the motorcycle.
	Silvagi teaches that the trigger input may be one of an operator who is capable of beginning the test outside the testing environment via the mobile communication device (Silvagi, Paragraphs 0016, 0029, and Figure 6, and Claim 8). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include the trigger input is one of a user input received via a user interface (UI) of the mobile communication device or a proximity between the mobile communication device and the motorcycle as taught by Silvagi.
	It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1, 2, and 6)
Regarding Claim 7, Norris, as modified, teaches the mobile communication device accordingly to claim 1. 
	Norris does not specifically teach the device to include the trigger input is one of: a start of an engine of the motorcycle, an acceleration state of the motorcycle, a deacceleration state of the motorcycle, a particular rotation per minute (RPM) of the engine of the motorcycle, or particular throttle position of the motorcycle.
	Silvagi teaches the testing period can include an acceleration state and neutral running position (i.e., steady state RPM) (Silvagi, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include the trigger input is one of: a start of an engine of the motorcycle, an acceleration state of the motorcycle, a deacceleration state of the motorcycle, a particular rotation per minute (RPM) of the engine of the motorcycle, or particular throttle position of the motorcycle as taught by Silvagi.
	It would have been obvious because testing these parameters (e.g., acceleration) helps determine unwanted vehicle vibration (Silvagi, Paragraph 0027 and Figure 5).
Regarding Claim 8, Norris, as modified, teaches the mobile communication device accordingly to claim 1, wherein the tuning information includes information about a degree at which the at least one component is out-of-tune (comparing measured acoustic signal from the engine and comparing said signal to other known signals to determine if the engine is operating within a set parameter or if tuning of the engine is required (i.e., degree the device is out of tune), Norris, Paragraphs 0044-0049 and Figure 3).
Regarding Claim 10, Norris, as modified, teaches the mobile communication device accordingly to claim 1, … the tuning information to an engine control device (ECD) of the motorcycle for auto-tuning one or more parameters associated with the at least one component of the motorcycle (tuning engine (e.g., fuel to air ratio adjustment) based on the deviation between measured signal and acceptable range, Norris, Paragraphs 0044-0049 and Figure 3). 
	Norris does not teach the device to include a network interface, wherein the control circuitry is further configured to: transmit, via the network interface. 
	Silvagi teaches wireless network interface to the sensor data, for example the data may be from the ECD of the motorcycle to obtain the RPM of the engine and the position of the throttle (i.e., angular position sensor), which is transmitted to the mobile device via the network interface (Silvagi, Paragraphs 0021, 0029 and Figure 6). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include a network interface, wherein the control circuitry is further configured to: transmit, via the network interface as taught by Silvagi.
It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1 and 2).
Regarding Claim 11, Norris, as modified, teaches the mobile communication device accordingly to claim 10… determine the range of baseline values from a plurality of predefined baseline ranges based on the sensor data received from the ECD of the motorcycle (comparing measured signal (i.e., frequency) from the engine and comparing said signal to other known signals to determine if the engine is operating within a set parameter or if tuning of the engine is required, Norris, Paragraphs 0044-0049 and Figure 3).
	Norris does not teach the device to include the control circuitry is further configured to: receive, through the network interface, sensor data in the first operational state from the ECD of the motorcycle, wherein the sensor data comprises a rotation per minute (RPM) of an engine of the motorcycle, and a throttle position of the motorcycle.
	Silvagi teaches wireless network interface to the sensor data, wherein the data may be from the ECD of the motorcycle to obtain the RPM of the engine and the position of the throttle (i.e., angular position sensor) (Silvagi, Paragraphs 0021, 0029 and Figure 6). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include the control circuitry is further configured to: receive, through the network interface, sensor data in the first operational state from the ECD of the motorcycle, wherein the sensor data comprises a rotation per minute (RPM) of an engine of the motorcycle, and a throttle position of the motorcycle as taught by Silvagi.
	It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1 and 2). Moreover, measuring several (Silvagi, Paragraph 0006).
Regarding Claim 12, Norris, as modified, teaches the mobile communication device accordingly to claim 11, further comprising a memory configured to store the plurality of predefined baseline ranges associated with corresponding plurality of operational states of the motorcycle (memory to store parameters for the engine to be compared against, Norris, Paragraph 0055).
Regarding Claim 13, Norris, as modified, teaches the mobile communication device accordingly to claim 1, wherein the tuning information includes one or more troubleshooting instructions for the motorcycle to minimize the deviation between the extracted one or more parameters and the baseline information corresponding to the first operational state of the motorcycle (different frequencies detected can indicate items to tune (e.g., air-fuel mixture), Norris, Paragraphs 0041-0055 and Figure 6A).
Regarding Claim 14, Norris, as modified, teaches the mobile communication device accordingly to claim 1.
	Norris does not teach the device to include a network interface coupled to one or more processors, wherein the control circuitry is further configured to transmit, via the network interface, the tuning information, first identification information associated with the at least one component, and second identification information associated with the motorcycle to a server.
	Silvagi teaches wireless network interface to the sensor data, for example the data may be from the ECD of the motorcycle to obtain the RPM of the engine and the position of the throttle (i.e., angular position sensor), which is transmitted to the mobile (Silvagi, Paragraphs 0021, 0029 and Figure 6). 
\One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris, such that the device is a mobile communication device as taught by Silvagi.
	It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1 and 2).
Regarding Claim 15, Norris, as modified, teaches the mobile communication device accordingly to claim 1.
	Norris does not teach the device to include a display screen, wherein the control circuitry is further configured to control the display screen to display at least one of the extracted one or more parameters of the captured first signal, the baseline information, or the tuning information.
	Silvagi teaches a display screen for displaying information such as data for tuning the vehicle (Silvagi, Paragraphs 0025-0027 and Figure 6). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include a display screen, wherein the control circuitry is further configured to control the display screen to display at least one of the extracted one or more parameters of the captured first signal, the baseline information, or the tuning information as taught by Silvagi.
(Silvagi, Paragraph 0025-0029). 
Regarding Claim 16, Norris teaches a method for providing tuning assistance (providing tuning advice for the engine (e.g., changing the air-fuel ratio), Norris, Paragraphs 0044-0049 and Figure 3) for a motorcycle (motorcycle and an internal combustion engine, Norris, Paragraphs 0008 and 0037), the method comprising: 
-in … a plurality of sensing devices (plurality of sensors to measure items (e.g., acoustic or vibration, Norris, Paragraphs 0038 and 0024 and Figures 1-3) … and control circuitry (control system, Norris, Paragraphs 0048-0049): 
-controlling, by the control circuitry, the plurality of sensing devices to capture a first signal over a period of time based on a trigger input (measuring (i.e., sampling) to capture a first signal (e.g., acoustic signal) over a period of time based on a set action (e.g., computing device invokes a trigger input to start such as running a program), Norris, Paragraphs 0044-0049 and 0038 and Figure 3), wherein the first signal corresponds to at least one component of the motorcycle in a first operational state from a plurality of operational states of the motorcycle (first signal (e.g., a certain acoustic frequency) indicates either a desired state for the engine to operate at or needed tuning, Norris, Paragraphs 0044-0049 and Figure 3); 
-extracting, by the control circuitry, one or more parameters from the captured first signal (extracting one or more parameters (i.e., digitized is extracting the signal for to review certain characteristics and to determine if a certain sound is a correct frequency), Norris, Paragraphs 0044-0049 and Figure 6A);  
(comparing measured acoustic signal from the engine and comparing said signal to other known signals to determine if the engine is operating within a set parameter or if tuning of the engine is required, Norris, Paragraphs 0044-0049 and Figure 3), 
-wherein the deviation indicates tuning information associated with the at least one component of the motorcycle, and wherein the baseline information indicates a range of baseline values (based line information indicates acceptable frequencies within an array (i.e., range), Norris, Paragraph 0044-0049 and Figure 3); and 
-outputting, by the control circuitry, the tuning information based on a determination that the detected deviation is out of the range of baseline values (outputting tuning information (e.g., fuel to air ratio adjustment) based on the deviation between measured signal and acceptable range, Norris, Paragraphs 0044-0049 and Figure 3).
Norris does not teach the method to include a mobile communication device.
	Silvagi teaches a vehicle testing environment for an internal combustion engine, for testing vehicles (Silvagi, Paragraph 0029 and Figure 6). Moreover, Silvagi teaches that the information achieved during testing may be communicated wirelessly (i.e., mobile communication device) (Silvagi, Paragraph 0029 and Figure 6).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Norris to include a mobile communication device as taught by Silvagi.
(Silvagi, Paragraph 0029 and Figures 1 and 2).
However, Norris and Silvagi do not specifically teach the method to include a mobile communication device which includes a plurality of sensing devices, including a microphone and an accelerometer.
	Lacaille teaches a mobile device, wherein the mobile device contains a plurality of sensors (Lacaille, Paragraph 0034). The plurality of sensors include a microphone and an accelerometer (i.e., sensor to detect change in the position, speed, and acceleration) (Lacaille, Paragraphs 0034 and 0062).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Norris to include a mobile communication device which includes a plurality of sensing devices, including a microphone and an accelerometer as taught by Lacaille.
	It would have been obvious to modify because having a mobile device capable of detecting engine noise and vibration ensure the correct operating of an engine (i.e., engine operating within parameters) (Lacaile, Paragraphs 0002-0006).
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.
Regarding Claim 18
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 13 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 13.
Regarding Claim 20, Norris teaches a non-transitory computer-readable medium having stored thereon, computer- executable instructions which, when executed by at least one processor, cause the at least one processor …to execute operations (computing system with memory, wherein the computing system runs instructions (e.g., test on the engine), Norris, Paragraphs 0054-0055 and 0046), the operations comprising: 
-controlling, by the at least one processor, a plurality of sensing devices (plurality of sensors to measure items (e.g., acoustic or vibration, Norris, Paragraphs 0038 and 0024 and Figures 1-3) … to capture a first signal over a period of time based on a trigger input (measuring (i.e., sampling) to capture a first signal (e.g., acoustic signal) over a period of time based on a set action (e.g., computing device invokes a trigger input to start such as running a program), Norris, Paragraphs 0044-0049 and 0038 and Figure 3), wherein the first signal corresponds to at least one component of a motorcycle in a first operational state from a plurality of operational states of the motorcycle (first signal (e.g., a certain acoustic frequency) indicates either a desired state for the engine to operate at or needed tuning, Norris, Paragraphs 0044-0049 and Figure 3); 
-extracting, by the at least one processor …, one or more parameters from the captured first signal (extracting one or more parameters (i.e., digitized is extracting the signal for to review certain characteristics and to determine if a certain sound is a correct frequency), Norris, Paragraphs 0044-0049 and Figure 6A); 
-detecting, by the at least one processor, a deviation between the extracted one or more parameters and baseline information corresponding to the first operational state of the motorcycle (comparing measured acoustic signal from the engine and comparing said signal to other known signals to determine if the engine is operating within a set parameter or if tuning of the engine is required, Norris, Paragraphs 0044-0049 and Figure 3), 
-wherein the deviation indicates tuning information associated with the at least one component of the motorcycle, and wherein the baseline information indicates a range of baseline values (based line information indicates acceptable frequencies within an array (i.e., range), Norris, Paragraph 0044-0049 and Figure 3); and 
-outputting, ... by the at least one processor, the tuning information based on a determination that the detected deviation is out of the range of baseline values (outputting tuning information (e.g., fuel to air ratio adjustment) based on the deviation between measured signal and acceptable range, Norris, Paragraphs 0044-0049 and Figure 3).
Norris does not teach the device being a mobile communication device.
	Silvagi teaches a vehicle testing environment for an internal combustion engine, for testing vehicles (Silvagi, Paragraph 0029 and Figure 6). Moreover, Silvagi teaches that the information achieved during testing may be communicated wirelessly (i.e., mobile communication device) (Silvagi, Paragraph 0029 and Figure 6).

	It would have been obvious because having a mobile communication device allows for the testing environment to be sealed off without interruption (e.g., opening a door) (Silvagi, Paragraph 0029 and Figures 1 and 2).
	However, Norris and Silvagi do not specifically teach the medium to include a plurality of sensing device disposed in the mobile communication device.
	Lacaille teaches a mobile device, wherein the mobile device contains a plurality of sensors (Lacaille, Paragraph 0034). The plurality of sensors include a microphone and an accelerometer (i.e., sensor to detect change in the position, speed, and acceleration) (Lacaille, Paragraphs 0034 and 0062).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Norris to include a plurality of sensing device disposed in the mobile communication device as taught by Lacaille.
	It would have been obvious to modify because having a mobile device capable of detecting engine noise and vibration ensure the correct operating of an engine (i.e., engine operating within parameters) (Lacaile, Paragraphs 0002-0006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norris U.S. P.G. Publication 2007/0027607 (hereinafter, Norris), in view of, Silvagi et al. U.S. P.G. Publication 2003/0221487 (hereinafter, Silvagi), in further view of Lacaille U.S. P.G. Publication 2015/0040650 (hereinafter, Lacaille), in further view of, Routledge et al. U.S. P.G. Publication 2015/0100221 (hereinafter, Routledge).
Regarding Claim 9, Norris, as modified, teaches the mobile communication device accordingly to claim 1.
	Norris does not teach the device to include a display screen …, wherein the control circuitry is further configured to output the tuning information through one of the display screen.
	Silvagi teaches a display screen for displaying information such as data for tuning the vehicle (Silvagi, Paragraphs 0025-0027 and Figure 6). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Norris to include a display screen and a sound reproduction device, wherein the control circuitry is further configured to output the tuning information through one of the display screen or the sound reproduction device as taught by Silvagi.
It would have been obvious because having a display allows an operator to understand how the vehicle is performing and understand the required tuning (Silvagi, Paragraph 0025-0029). 
However, Norris and Silvagi do not teach the device to include a sound reproduction device.
Routledge teaches a vehicle having sound reproduction device (e.g., speakers) (Routledge, Paragraphs 0065-0066). 

It would have been obvious because having a sound reproduction device can allow for either the same sound to be recreated but slightly modified to cancel out the original noise (Routledge, Paragraphs 0065-0066).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.J.C./Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667